DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR’930 (KR 2007-0022930) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), and Takimura (US 2006/0213597).
Regarding claim 1, FIG. 3 of KR’930 teaches a tire comprising a tread, steel belts, a cap ply, a pair of beads wherein each bead comprises a bead filler and a bead core, a carcass ply, an inner liner, a pair of side wall rubbers, and an electronic device 81. The electronic device is embedded in a region between a tire-radial direction outside end of the bead filler and a tire-width direction outside end of the steel belt.    
KR’930 does not recite: “an electronic component having at least part thereof covered by a rubber sheet” and “the rubber sheet is formed from 
In the same field of endeavor of a tire having an electronic device, Adamson et al. provides an electronic device 54 in a tire wherein the electronic device is coated with coating rubber 55 to improve transmission for data stored by the electronic device ([0034]).  The extension modulus of the coating rubber 55 is similar to the extension modulus of at least one of the rubbers of the first and third masses 48 and 62 ([0064]).  FIG. 3 shows the first and third masses 48 and 62 are directly adjacent to the coating rubber 55. 
In the same field of endeavor of tires, Suzuki et al. teaches a side wall rubber composition having excellent resistance to crack growth ([0047]).  TABLE 3 discloses rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (Examples 1-3). 
In the same field of endeavor of tires, Takimura teaches a carcass ply comprising polyketone fibers and coating rubber ([0002]).  The coating rubber has a modulus at 100% elongation between 2.5 MPa-5.5 MPa for high-speed durability and excellent tire durability ([0015]-[0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of KR’930 with an electronic device covered by a rubber sheet wherein the rubber sheet has a higher modulus than the side wall rubber, and the rubber sheet specifically between the carcass ply and side wall (FIG. 3), (b) Adamson recites motivation to coat an electronic device that is within a tire with rubber to improve data transmission and official notice is taken that it is well-known/conventional in the tire art to coat the electronic device with rubber to protect the electronic device within the tire; Adamson teaches the extension modulus is similar to at least one of rubbers which are adjacent to the coating rubber which coats the electronic device, (c) Suzuki et al. teaches a side wall rubber composition of a tire having a modulus at 100% elongation (extension modulus) that is for example 2.0 MPa for excellent resistance to crack growth, (d) Takimura teaches a rubber composition coating fibers of a carcass ply in a tire having a modulus at 100% elongation (extension modulus) between 2.5-5.5 MPa for the benefits of high-speed durability, and (e) one of ordinary skill in the art would arrive at the claimed modulus relationship by providing the tire of KR’930 with an electronic device coated with coating rubber wherein the extension modulus of the coating rubber is similar to BOTH adjacent rubbers and by providing known, typical, and suitable rubber compositions to the side wall rubber and the coating rubber of the carcass
Regarding claim 2, FIG. 3 of KR’930 teaches the claimed internal structure of the tire.  As to the claimed modulus limitation: TABLE 3 of Suzuki, the side wall rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (Examples 1-3).  Takimura teaches a coating rubber for the carcass ply has a modulus at 100% elongation between 2.5 MPa-5.5 MPa.  As such, the tire of KR’930 having a modulus of the rubber sheet that is 1.1 to 2.0 times higher than the side wall rubber would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Adamson teaches the extension modulus for the coating of the electronic device (“rubber sheet”) to be similar to at least one of rubbers adjacent to the coating rubber of the electronic device, Suzuki teach the side wall rubber is 2.0 MPa, and Takimura teaching a coating rubber for the carcass ply is 2.5 MPa.  For example:  The rubber sheet (coating rubber of an electronic device) having a modulus of 2.3 MPa is “similar” to a modulus of 2.5 MPa for the coating rubber of the carcass ply.  2.3 MPa is 1.15 times 2.0 MPa and satisfies claim 2.
Regarding claims 3-4 and 6, see FIG. 3 of KR’930. 
Regarding claim 8, Suzuki discloses the 100% elongation is measured according to JIS K6251 ([0067]).  Takimura discloses the 100% elongation is measured at room temperature and according to JIS K6251 ([0053], abstract). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR’930 (KR 2007-0022930) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), Takimura (US 2006/0213597), as applied to claim 1, and further in view Hahn et al. (US 6,255,379).
Regarding claim 7, KR’930 is silent to disclosing short-fiber filler mixed rubber. However, it would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to provide a rubber composition which coats the electronic device in KR’930’s tire to be configured from “a short-fiber filled mixed rubber” since it is well known and conventional for rubber components in tire to include short fibers as evidenced by Hahn et al. which discloses rubber having short fibers in tire components for the benefits of improving 100% modulus without degrading ultimate tensile strength (col. 3, lines 30-45). 
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrinelli et al. (US 2021/0237521) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267) and Takimura (US 2006/0213597).
Regarding claim 1, Pedrinelli et al. teaches a tire comprising a tread, two belt plies comprising cords, a pair of beads wherein each bead comprises a bead filler 6 and bead cord 5, a carcass ply 3, an inner liner 10, a pair of side wall rubbers 11, and an electronic device 13 that is covered by a rubber sleeve 17 (“rubber sheet”) embedded in a region between a tire-
Pedrinelli et al. does not recite “steel belt” and is silent with regards to the modulus of the rubber sleeve 17.  
In the same field of endeavor of a tire having an electronic device, Adamson et al. provides an electronic device 54 in a tire wherein the electronic device is coated with coating rubber 55 to improve transmission for data stored by the electronic device ([0034]).  The extension modulus of the coating rubber 55 is similar to the extension modulus of at least one of the rubbers of the first and third masses 48 and 62 ([0064]).  FIG. 3 shows the first and third masses 48 and 62 are directly adjacent to the coating rubber 55. 
In the same field of endeavor of tires, Suzuki et al. teaches a side wall rubber composition for a tire having excellent resistance to crack growth ([0047]).  TABLE 3 discloses rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (see Examples 1-3). 
In the same field of endeavor of tires, Takimura teaches a carcass ply comprising polyketone fibers and coating rubber ([0002]).  The coating rubber has a modulus at 100% elongation between 2.5 MPa-5.5 MPa for high-speed durability and excellent tire durability ([0015]-[0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Pedrinelli et al. with belts plies reinforced with steel cords and an electronic device covered by a rubber sheet wherein the rubber sheet has a higher modulus than the side wall rubber, and the rubber sheet has a lower modulus than the coating rubber of the carcass ply since (a) official notice is taken that a tire comprising belt plies comprising steel cords is well-known/conventional, (b) Adamson teaches the extension modulus is similar to at least one of rubbers which are adjacent to the coating rubber which coats the electronic device, (c) Takimura teaches a rubber composition which coats fibers of a carcass ply of a tire having a modulus at 100% elongation (extension modulus) between 2.5 MPa-5.5 MPa for the benefits of high-speed durability, and (d) Suzuki et al. teaches a side wall rubber composition of a tire having a modulus at 100% elongation (extension modulus) that is for example 2.0 MPa for excellent resistance to crack growth.  
In this instance, the coating rubber of the electronic device in Pedrinelli et al. should be similar to the coating rubber of the carcass ply in view of Adamson et al.  This “similar” teaching reads on the coating rubber of the electronic device slightly lower than the coating rubber of the carcass.  For example: 2.3 MPa is “similar” to 2.5 MPa (i.e. a modulus of the coating higher than 2.0 MPa (i.e. modulus of the side wall rubber). NOTE: 2.3 MPa is 1.15 times 2.0 MPa (for claim 2).
Regarding claim 2, Pedrinelli et al. does not recite “a cap ply”; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Pedrinelli et al. with a cap ply that extends more to an outer side in the tire-width direction than the tire-width direction outside end of the steel belt because one of ordinary skill in the tire art would readily recognize the tire component radially outside and directly adjacent to the belt plies illustrated in FIG. 1 is a cap ply.  With regards to the modulus relationship, refer to the rejection of claim 1.  NOTE: 2.3 MPa is 1.15 times 2.0 MPa.
Regarding claims 3-4, see FIG. 8 of Pedrinelli et al. and [0038] teaches a radial distance D is provided between the transponder 13 and the edge 19 (terminal end) of the body ply 3 and generally equal to 10 mm and in any event greater than 7 mm, rendering the claims obvious.   
Regarding claims 6 and 9-10, see FIG. 5 of Pedrinelli et al.  [0040] of Pedrinelli et al. discloses FIG.5 illustrates the transponder 13 contained within the sleeve 17 arranged axially inside the flap of the body ply 3 and is laterally between the body ply 3 on both sides.  The transponder 13 is in contact with both sides with corresponding portions of the body ply 3. 
Regarding claim 8, Suzuki discloses the 100% elongation is measured according to JIS K6251 ([0067]).  And, Takimura discloses the 100% .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrinelli et al. (US 2021/0237521) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), Takimura (US 2006/0213597), as applied to claim 1, and further in view Hahn et al. (US 6,255,379).
Regarding claim 7, Pedrinelli et al. is silent to disclosing short-fiber filler mixed rubber. However, it would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to provide a rubber composition which coats the electronic device in Pedrinelli et al.’s tire to be configured from “a short-fiber filled mixed rubber” since it is well-known/conventional for rubber components in tire to include short fibers as evidenced by Hahn et al. which discloses rubber having short fibers in tire components for the benefits of improving 100% modulus without degrading ultimate tensile strength (col. 3, lines 30-45). 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
On page 6 of the remarks, the Applicant notes the action states on page 7, that, in its combination of references 2.3 MPa is 1.15 times 2.0 which is clearly outside the teaching range for “similar” materials of 
In response, the Examiner notes the claim limitation of “the modulus of the rubber sheet is 1.1 to 2.0 times higher than the side wall rubber or the inner liner” is recited in claim 2.  
The Examiner directs the Applicant’s attention to [0031] of Adamson which recites “preferably, the extension modulus of the rubber of the coating rubber mass is similar to the extension modulus of at least one of the rubbers of the first and third masses”.  Accordingly, the meaning of “similar” is applicable to at least one of the rubbers of the first and third masses. 
2.3 MPa (i.e. coating rubber of an electronic device) is “similar” to a modulus of 2.5 MPa (i.e. coating rubber of the carcass ply) since 2.3 MPa is 0.92 times 2.5, consistent with Adamson’s teaching.  And, 2.3 MPa (i.e. coating rubber of an electronic device) is 1.15 times 2.0 MPa (i.e. coating rubber of the sidewall), satisfying the claimed invention. 
On page 8 of the remarks, the Applicant submits that one having ordinary skill in the art would not be motivated to arrive at the claimed invention and the combination of cited references relies on impermissible hindsight. 
In response, the Examiner respectfully disagrees.  KR’930 teaches a tire comprising a carcass, a sidewall, and an electronic device.  Providing 
On page 9, the Applicant argues only the Applicant’s disclosure provides the reasoning and motivation for the claimed modulus relationship between the rubber sheet, sidewall rubber/inner liner, and carcass ply.  And such reasoning is absent from and not contemplated by the cited references. 
In response, KR’930 teaches a tire comprising a carcass, a sidewall, and an electronic device. Adamson shows coating an electronic device with a rubber composition for placement within the tire is a known structure and discloses a modulus relationship. Providing known rubber compositions for the sidewall and the carcass of a tire yields predictable results.  The combination of these teachings of the prior art render the claimed invention obvious.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/30/2021